DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-18 of US application 16/991,431 filed 8/12/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 6/23/22. Claims 1-3 and 5-18 were amended. Claims 1-18 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-18 are allowed over the prior art of record.
The closest prior art of record is Fukusawa et al. (US 20190241194 A1) in view of Arai (US 20210070293 A1) in further view of Breuer et al. (US 20110166746 A1) in further view of Tsuchida et al. (US 20090135065 A1), hereinafter referred to as Fukusawa, Arai, Breuer and Tsuchida, respectively. The following is examiner’s statement of reasons for allowance:
Regarding claims 1 and 10, Fukusawa discloses A driving assist device (See at least Fig. 3 in Fukusawa: Fukusawa discloses a sensor abnormality determination process for preceding vehicle follow-up system executed by the vehicle control device 18 [See at least Fukusawa, 0025-0033]) comprising: 
a first sensor (See at least Fig. 3 in Fukusawa: Fukusawa discloses that the vehicle control device 18 receives inter-vehicle distances dCAM and dRAD between with the preceding vehicle 30 detected by the camera 17 and the radar 24 corresponding to the plurality of sensors (step S101) [See at least Fukusawa, 0027]); 
a second sensor, the first and second sensors being used for detection of an object in front of the driving assist device (See at least Fig. 3 in Fukusawa: Fukusawa discloses that the vehicle control device 18 receives inter-vehicle distances dCAM and dRAD between with the preceding vehicle 30 detected by the camera 17 and the radar 24 corresponding to the plurality of sensors (step S101) [See at least Fukusawa, 0027]); and 
a control device for executing inter-vehicle distance control using an output of the first sensor or an output of the second sensor, the inter-vehicle distance being a distance between a vehicle and at least one preceding object in front of the vehicle (See at least Fig. 3 in Fukusawa: Fukusawa discloses that the vehicle control device 18 acquires an inter-vehicle distance dV2I between the vehicle 1 and the preceding vehicle 30 calculated by the on-road camera 27 and the image processing device 28, which are mounted to infrastructure, through road-to-vehicle communication (step S103) [See at least Fukusawa, 0028]. Fukusawa further discloses that when the absolute value of the difference between the inter-vehicle distances dCAM and dV2I is smaller than the absolute value of the difference between the inter-vehicle distances dCAM and dRAD (step S105: YES), the vehicle control device 18 adopts the inter-vehicle distance dCAM as the inter-vehicle distance of preceding vehicle follow-up, and continues the preceding vehicle follow-up (step S107) [See at least Fukusawa, 0030]), 
Arai teaches a driving assist system wherein the inter-vehicle distance control is executed to keep an inter-vehicle distance within a predetermined range (See at least Fig. 3 in Arai: Arai teaches that self-driving controller 20 performs basic self-driving control to maintain the intervehicle distance Dv in a predetermined range based on the vehicle speed difference ΔVs (=Vs_a−Vs_s) between the host vehicle and the preceding vehicle [See at least Arai, 0129]).
Breuer teaches a driving assist system wherein:
the control device is configured not to execute the inter-vehicle distance control under a predetermined first condition upon determination that 
the at least one preceding object is detected based on the output of one of the first sensor and the second sensor without being detected based on the output of the other of the first and second sensors (Breuer teaches a driver assistance system for monitoring a preceding vehicle by an own vehicle wherein, if one of two sensors of the own vehicle used for inter-vehicle distance control fails to detect the preceding vehicle (i.e., a camera can no longer detect a preceding vehicle) but the other sensor still does detect the preceding vehicle, then, if a minimum safe distance is undershot and the own vehicle is detected to be too close to the preceding vehicle by the other sensor, the own vehicle may be autonomously braked to a halt [See at least Breuer, 0034]. It will therefore be appreciated that, in this scenario, once halted the own vehicle cannot perform inter-vehicle distance control).
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the driving assist device wherein: 
the control device is configured not to execute the inter-vehicle distance control under a predetermined first condition upon determination that 
the at least one preceding object is detected based on the output of one of the first sensor and the second sensor without being detected based on the output of the other of the first and second sensors; and 
an environment of a non-detection sensor that is the other of the first and second sensors satisfies a first requirement for determination of a reliability of the output of the non-detection sensor; and 
the control device is configured to execute the inter-vehicle distance control under a predetermined second condition upon determination that the environment of the non-detection sensor satisfies a second requirement for determination of the reliability of the output of the non-detection sensor, each of the first and second conditions representing a corresponding level of the reliability of the output of the non-detection sensor, the level of the reliability of the output of the non-detection sensor represented by the second condition being lower than the level of the reliability of the output of the non-detection sensor represented by the first condition.
In order for the prior art of record to teach the above limitations, the prior art of record would essentially have to teach where:
The control device does not execute inter-vehicle distance control when one of the two sensors detects an object, the other sensor does not, and an environmental condition indicates that the sensor that does not detect is relatively accurate
The control device does execute inter-vehicle distance control when one of the two sensors detects an object, the other sensor does not, and an environmental condition indicates that the sensor that does not detect is relatively inaccurate
Fukusawa comes close to teaching these limitations, since Fukusawa teaches a preceding vehicle following system where a following vehicle detects a preceding vehicle using both camera and radar, and compares distances measured by both camera and radar to a distance obtained from a V2I object in the surroundings (which may broadly be regarded as an “environmental condition”) to decide whether to use the camera data or the radar data to follow the preceding vehicle (See at least Fig. 3 in Fukusawa: Fukusawa discloses that the vehicle control device 18 acquires an inter-vehicle distance dV2I between the vehicle 1 and the preceding vehicle 30 calculated by the on-road camera 27 and the image processing device 28, which are mounted to infrastructure, through road-to-vehicle communication (step S103) [See at least Fukusawa, 0028]. Fukusawa further discloses that when the absolute value of the difference between the inter-vehicle distances dCAM and dV2I is smaller than the absolute value of the difference between the inter-vehicle distances dCAM and dRAD (step S105: YES), the vehicle control device 18 adopts the inter-vehicle distance dCAM as the inter-vehicle distance of preceding vehicle follow-up, and continues the preceding vehicle follow-up (step S107) [See at least Fukusawa, 0030]). Fukusawa further teaches that it is also possible that inter-vehicle distance control is not activated at all if it is unclear which of the sensors is inaccurate based on comparing their measured distance to the V2I distance (See at least Fig. 3 in Fukusawa: Fukusawa discloses that in step S105 or step S106, when it is determined that the absolute value of the difference between the inter-vehicle distances dV2I and dCAM or the absolute value of the difference between the inter-vehicle distances dV2I and dRAD is equal to or larger than the absolute value of the difference between the inter-vehicle distances dCAM and dRAD, the inter-vehicle distance dV2I is regarded as an abnormal value, and in this case, the preceding vehicle follow-up control is stopped since it is not possible to specify which of the camera 17 and the radar 24 has an abnormality, and it is also not possible to specify an accurate inter-vehicle distance (step S108) [See at least Fukusawa, 0033]). However, Fukusawa does not teach, disclose, or discuss a case where one of the sensors fails to detect an object entirely. Instead, both sensors detect the object since both of the sensors return distance values to the object (See at least [Fukusawa, 0027]). Fukusawa is therefore not in the field of endeavor of selectively toggling inter-vehicle distance control when one of a plurality of sensors fails to detect an object and it would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Fukusawa with any other prior art of record to arrive at the claimed invention.
Tsuchida also comes close to teaching the remaining claim limitations, since Tsuchida teaches a system where a preceding object is detected by a following vehicle wherein, when there is no similarity between an object detected by radar and an object detect in an image, the object in the image may be used for further processing (See at least Fig. 8 in Tsuchida: Tsuchida teaches that, in a preceding object detection system for a vehicle, at S5, it is determined that there is no similarity between an object detected by radar and an object detected in an image, so the image-only object is used [See at least Tsuchida, 0058]). Tsuchida further teaches that the detected object may be used for adaptive cruise control (See at least [Tsuchida, 0063]). However, while an object is detected via an image sensor and not via radar, the conditions for when inter-vehicle distance control is or is not executed based off of that precondition are never discussed in Tsuchida, and therefore Tsuchida is silent as to the remainder of the claimed invention. In fact, the cruise control taught in [Tsuchida, 0063] is so general that it is not clear when inter-vehicle distance control is or is not actuated at all. Tsuchida therefore is not in the field of endeavor of selectively toggling inter-vehicle distance control based on only one of a plurality of sensors detecting an object, and cannot be combined with any other prior art of record to arrive at the claimed invention.
Breuer comes somewhat close to teaching some of the remaining limitations of the claim, since Breuer teaches a sensor system for a follower vehicle where, if one of two sensors used for inter-vehicle distance measurement fails (i.e., the camera can no longer detect the preceding vehicle), then the vehicle is autonomously braked to a halt when it is further determined that the minimum safe inter-vehicle distance is not sufficient (See at least [Breuer, 0034]). This stopping in response to the failure of one of the two sensors may broadly be regarded as termination of any sort of inter-vehicle distance control. However, this stopping condition is too general, and fails to address the scenario of the last paragraph of claim 1 and the last paragraph of claim 10, wherein one of the two sensors malfunctions, but due to appropriate environmental characteristics, inter-vehicle distance control is executed anyway. Therefore, Breuer is not in the field of endeavor of selectively toggling on inter-vehicle distance control when one of a plurality of sensors fails to detect an object, and it would not have been obvious to anyone of ordinary skill in the art to combine Breuer with any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claims 1 and 10 are allowed over the prior art of record.

Regarding claims 2-9 and 11-18, these claims are also allowed over the prior art of record at least by virtue of their dependence from claims 1 and 10, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668